Title: From George Washington to Robert Dinwiddie, 12 January 1757
From: Washington, George
To: Dinwiddie, Robert



Honble Sir,
Fort Cumberland [Md., 12] Jan. 1757.

Your letter of the 27th ultimo came to hand the 9th instant—I wrote to your Honor by Capt. Spotswood (who was charged with the care of the Cuttawba Indians as far as Williamsburgh) that I had sent Colo. Stephen with a Detachment, to bring the mutineers on the Branch to this place in irons. They were secured before he got there; and he has brought all but six, who deserted from Capt. Joshua Lewis’s company, before he reached it. We have held a General Court martial on the Ringleaders; flog’d several severely; and have some under Sentence of Death. The proceedings of the Court I thought it needless to send; or ask warrants for execution; as we have no Law to inflict punishments even of the smallest kind.
I shall keep those Criminals in irons, and if possible, under apprehensions of death, until some favourable opportunity may countenance a reprieve. We have as many men at work here, preparing Timber to strengthen the works, as Tools will supply: But I wish I had been ordered to build a new fort altogether, rather than attempt to repair the old one.
Your Honor thinks Mr Walkers discontinuing was for want of countenance—I must beg leave to answer; and I dare believe Mr Walker will do me the justice to declare, that I have uniformly treated him with all the respect and complaisance in my power. That I did not approve of his staying at home is certainly true; I thought it was doing injustice to the Service for him to be absent when his presence was requisite; and mentioned this circumstance to him accordingly. And since the subject hath been mentioned, I beg leave to add that if your Honour conceives Mr Walker has been at any trouble in laying in provision, you have been exceedingly misinformed. He left the Service the last of June or 1st of July; and has never done a days duty since; either in making contracts, directing the purchases,

or concerning himself in any manner whatever with the Business; nay no more than a stranger wou’d do: But either declined the Service altogether at that time, or intended to throw the principal burden of his office upon me. Had Mr Walker continued to discharge the duties of a Commissary, I never shou’d have thought of any other, as there is the greatest friendship between us. The part I have acted with that Gentleman, I shou’d have acted with my Brother had he been in his place. But, to acquit myself of all suspicion of this sort, I shall observe, that there never was the least disagreement between Mr Walker and myself, either in words or actions, before he left the Service (which he did with my knowledge) since which I have never seen him at this place, until he came up in December to settle his accompts: nor did I hear from him in all that time but once, when he informed me it was his intention to resign.
If your Honor thinks it proper to send Capt. McNeill (whom I also esteem a very sensible judicious Officer) home with the Cuttawba Indians, you will please to send for him: He must be at Winchester by this time; Capt. Spotswood having had charge of them to Williamsburgh only. When I left Winchester, I gave directions about carrying on the works at Fort Cumberland with all possible dispatch: But a letter from Capt. Mercer which accompanied your Honors, informs me, that they are at a loss in respect of the manner of making the Ambrozures thro’ the parapet; altho’ I gave directions in person before I came away on this head, they propose a method that will spoil the whole work. And as I cou’d not make them sensible of my plan by instruction only, when present, I have little hope of accomplishing it by writing: consequently am reduced to a disagreeable dilemma!
I have directed the provision on the Branch to be smoked, if there are conveniences for doing it.
No more forts were evacuated than were requisite to reinforce this Garrison with 100 men, and to continue 100 at Fort Loudon, according to order: The others are continued at their former posts, as may be seen by the return of our strength, which I have caused to be noted. ✻ A Return of the Indians was sent in my last. I am &c.

G:W.

